

117 HJ 31 IH: Proposing an amendment to the Constitution of the United States relative to equal rights for men and women.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 31IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Smith of New Jersey submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States relative to equal rights for men and women.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.Equality of rights under the law shall not be denied or abridged by the United States or by any State on account of sex.2.The Congress shall have the power to enforce, by appropriate legislation, the provisions of this article. 3.Nothing in this article shall be construed to grant or secure any right relating to abortion or the funding thereof.4.This amendment shall take effect two years after the date of ratification..